MULTILAYER ASSEMBLY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/18/2022:
The Declaration under 37 CFR 1.132 filed 2/2/2022 is insufficient to overcome the rejection of claims 1-7, 9-15, and 18 based upon Miele et al. (US 2015/0322187) further in view of Abusleme et al. (US 2014/0120269 A1) as set forth in the last Office action because:  see Response to Arguments below.
No claims have been amended; no new matter has been entered.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Further, Miele discloses that "the fluoropolymer composition is usually processed by casting, doctor blade coating, metering rod (or Meyer rod) coating, slot die coating, knife over roll coating or 'gap' coating and the like" and "the choice of the substrate is not particularly limited, being understood that the film can be manufactured directly as a unitary assembly or can be manufactured by coating onto another support surface, from which said film can be detached and individualized." See Miele, paras. [0143]-[0144]. 
Filed concurrently herewith, Applicant submits a Declaration under 37 C.F.R. § 1.132 by Riccardo Pieri ("the Declaration") in support of the patentability of the pending claims. In the Declaration, Riccardo Pieri affirms that the only difference between the disclosure of Example 1 and the additional examples included in the prior filed Declaration (i.e., System A) is the material of the inert support from which the film had been then detached. Halar® used in the additional examples is an ECTFE fluoropolymer film material used precisely with the same purpose of the FEP/PAI/FEP film used in Example 5 of Miele: as an inert support. See Declaration, para. 8.”
The Examiner respectfully traverses. Halar and FEP/PAI/FEP are very different materials structurally. One cannot assume that because Miele does not limit the choice of substrate that it will not have an influence on peel strength. Further, in regards to paragraph 0007, one must consider the prior art as a whole. Paragraph 0007 is merely used to disclose the separator material is, in general, applied to the surface of an electrode.
The Applicant discloses: “The Declaration additionally provides Figure 1, an improved figure from previously filed Figure 6, with a well-defined label of the axes and the samples. Further, a detailed procedure for determining the adhesion results shown in Figure 1 is also provided. See Declaration, paras. 10-14. As shown in Figure 1, the samples prepared according to the present disclosure, i.e., System B, demonstrated much greater adhesion to the lithium than those prepared according to Example 5 of Miele, i.e., System A. Thus, Applicant believes the presently submitted evidence indicates a conclusive showing of the distinctions between the coating process in accordance with the present invention and the casting process disclosed by Miele.”
The Examiner agrees with the Applicant in that Miele does not teach the coating layer is coated onto a metallic layer. However, the Declaration is not conclusive in its examples (System A vs. System B) when showing the superiority of the coating process of the present application in comparison to Miele. Miele discloses synthesizing a hybrid organic/inorganic solid composite layer for use as a separator in an electrochemical device. Paragraph 0007, as cited in the previous Action, discloses the separator material is applied to the surface of an electrode layer. The solvent is then removed from the solution layer to obtain a separator layer which adheres to the electrode. It is unclear as to why the Applicant synthesized System A in such a process that is not even disclosed in Miele. For example, Miele makes no mention of Halar film, or transferring onto a lithium metal layer and the Declaration makes no mention of how it is even transferred. Finally, there is overlap between the coating/casting methods used in Miele and in the Application. For example, Miele in paragraph 0143 discloses the fluoropolymer composition is usually processed by casting, doctor blade coating, metering rod (or Meyer rod) coating, slot die coating, knife over roll coating or “gap” coating, and the like. Paragraph 0059 of the published application discloses coating of the metallic layer (a) can be carried out according to any of the methods known to the person skilled in the art, such as casting, doctor blading, die coating, reverse roll coating, gravure coating, spray coating, Mayer bar coating and similar techniques known to the person skilled in the art. There is substantial overlap between the coating methods of Miele and the present application. The Declaration(s) does not even attempt “casting” as shown in Miele but instead attempts “doctor blade”. As such, there are discrepancies in the Declaration that do not support unexpected results. Further, the process of coating is not applicable to the product claims nor is it even defined in the process claims.
The Applicant discloses: “Abusleme teaches a process for manufacturing a component of a secondary battery including preparing a liquid composition and processing the liquid composition to provide a film. See Abusleme, paras. [0010]-[0014]. As cited by the Examiner, Abusleme discloses that the liquid composition is processed by coating and drying a film onto a metal substrate. See Id., para. [0069]. However, Abusleme also discloses "the film obtained from step (ii) is further processed to provide a dense separator. Should the separator be a dense separator, the process of the invention should advantageously comprise casting and/or melt forming the film obtained from step (ii) of the process of the invention." See Abusleme, paras. [0094]-[0095]. Miele is expressly directed to use of the solid composite fluoropolymer layer as a separator in electrochemical devices. See Miele, para. [0002]. Therefore, in combining Miele with Abusleme, one of ordinary skill in the art would cast and/or melt form a film to produce a separator as taught by Miele, and thus would not have a reasonable expectation of success in arriving at the coated multilayer assembly of instant claim 1.”
The Examiner respectfully traverses. It is unclear why combination of Miele and Abusleme would not make a case of obviousness over the claims. Abusleme discloses casting, Miele also discloses casting, and the present application also discloses casting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (US 2015/0322187 A1) and further in view of Abusleme et al. (US 2014/0120269 A1).
Regarding claims 1, 7, 12, and 13, Miele et al.  a multilayer assembly (Abstract) for an electrochemical cell of a lithium metal battery (Example 5) comprising: -    a metallic layer (a) consisting essentially of lithium metal, sodium metal, magnesium metal, zinc metal, their alloys with silicon or tin, said metallic layer (Paragraph 0007 and example 5 disclose separators being adhered to lithium metal.)
(a)    comprising a first surface and a second surface (Example 5 discloses a lithium metal electrode.);-    a coating layer (b), which adheres to at least one of said first surface and second surface of metallic layer (a) (Paragraph 0007 discloses a separator material being adhered to the surface of an electrode, in this case lithium.); wherein a thickness of the coating layer (b) ranges from 2 to 5 micrometers (Paragraph 0189 discloses 5 to 50 microns.)
wherein (b) comprises a hybrid inorganic/organic composition obtained by reacting:
i.    a compound (M) of formula (I)
X4-mAYm (I)
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
ii.    at least one fluoro co-polymer (F), that comprises recurring units derived  from vinylidene difluoride (VDF) and recurring units derived  from at least a monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a C1-C5 hydrocarbon group comprising at least one hydroxyl group (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers.),
wherein by reaction of the compound (M) and the fluoro co-polymer (F), inorganic residues deriving from polycondensation of compound (M) are at least partially chemically bound to co-polymer (F) via reaction with the groups -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Paragraph 0116), and wherein (b) optionally comprises: an electrolyte salt (ES-1) and/or an ionic liquid (IL-1) (Example 5 discloses a lithium salt electrolyte such as.).
However, while Miele et al. do teach the hybrid inorganic/organic composition being in contact with a lithium metal, they do not teach wherein the multilayer assembly is made by coating at least one of the said first surface and second surface of metallic layer (a) with the hybrid inorganic/organic composition, so as to obtain a coated layer. 
Abusleme et al. teach the process of manufacturing a liquid composition to provide a film wherein the liquid composition can comprise VDF (Abstract). The liquid composition is processed by coating and drying a film onto a metal substrate to provide an electrode suitable for use in a secondary battery (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Abusleme in order to be resistive to high temperature.
Regarding claims 2 and 14, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein compound (M) is an alkoxysilane, optionally carrying functional groups on the alkoxy chains (Example 1 discloses tetraethoxysilane, TEOS.)
Regarding claims 3 and 15, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein (b) comprises at least one solid inorganic filler selected from an inorganic oxide, an alkaline or alkaline earth metal sulphate, carbonate, sulphide or mixtures thereof (Example 1 discloses SiO2.)
Regarding claims 4-6, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein the monomer (R1’) is a (meth)acrylic monomer of formula (II):

    PNG
    media_image1.png
    123
    206
    media_image1.png
    Greyscale
 wherein each of R1, R2 and R3, equal to or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group, and Rx is a hydrogen atom or a C1-C5 hydrocarbon moiety comprising at least one hydroxyl group; (Paragraphs 0037-0047).
Regarding claims 5 and 6, Miele and Abusleme et al. the multilayer assembly according to claim 1. Further, Miele teaches wherein the fluoro-co-polymer (F) further comprises at least a monomer (R2’) different from (R1’); wherein the at least one monomer (R2’) in the co-polymer (F) is selected from vinyl fluoride, trifluoroethylene, trifluorochloroethylene, tetrafluoroethylene, hexafluoropropylene, a fluoroalkyl vinyl ether and their mixtures (Paragraph 0051).
Regarding claims 9 and 11, Miele teach a process for the preparation of a multilayer assembly according to claim 1. Further, Miele teaches the process comprising mixing a compound (M) (Example 1), optionally in mixture with an electrolyte salt (ES-1) (Example 5) and/or with an ionic liquid (IL-1), with a composition (C-l) comprising a liquid medium (LI) and at least one fluoro co-polymer (F), that comprises recurring units deriving from vinylidene difluoride (VDF) and recurring units deriving from at least monomer (R1 ’) having at least one group -O-Rx and/or -C(O)O-Rx, wherein each Rx, optionally independently from the others, is a hydrogen group or a C1-C5 hydrocarbon group comprising at least one hydroxyl group, to obtain a composition (C) (Abstract and example 1 discloses vinylidene difluoride and hydroxyl-substituted acrylate monomers being mixed with tetraethoxysilane, TEOS.),
Wherein compound (M) a compound (M) of formula (I)
X4-mAYm (I)
wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is an element selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group with (Abstract discloses a compound (M) of formula (I) X4-mAYm wherein X is a hydrocarbon group, optionally comprising one or more functional groups, m is an integer from 1 to 4, A is a metal selected from the group consisting of Si, Ti and Zr, and Y is a hydrolysable group selected from the group consisting of an alkoxy group, an acyloxy group and a hydroxyl group.)
removing the liquid medium (LI) to obtain a multilayer material, wherein the inorganic residues derived from compound (M) are bound with the groups deriving from -O-Rx and/or -C(O)O-Rx of co-polymer (F) (Example 1, paragraph 0202).
However, while Miele et al. do teach the hybrid inorganic/organic composition being in contact with a lithium metal, they do not teach coating at least one of the said first surface and second surface of layer (a) with composition (C), so as to obtain a wet coated layer.
Abusleme et al. teach the process of manufacturing a liquid composition to provide a film wherein the liquid composition can comprise VDF (Abstract). The liquid composition is processed by coating and drying a film onto a metal substrate to provide an electrode suitable for use in a secondary battery (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Abusleme in order to be resistive to high temperature.
Regarding claim 10, Miele and Abusleme et al. teach the process of claim 9. Further, Miele teaches wherein composition (C-1) comprises at least an aprotic organic solvent including cyclic and linear ethers, alkylene carbonates, alkyl ethers of ethylene glycol or propylene glycol (Paragraph 0099).
Regarding claim 18, Miele and Abusleme et al. teach the process of claim 10. Further, Miele teaches wherein the cyclic and linear ethers comprise tetrahydrofuran (THF), dimethyl sulfoxide (DMSO), or mixtures thereof and wherein the alkylene carbonates comprise ethylene carbonate, propylene carbonate, or mixtures thereof (Paragraph 0099).

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miele et al. (US 2015/0322187 A1) and Abusleme et al. (US 2014/0120269 A1) as applied to claim 1 above, and further in view of Sugimoto et al. (US 2013/0017456 A1).
Regarding claims 8, 16, and 17, Miele and Abusleme et al. teach the multilayer assembly according to claim 1. However, they do not teach wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide or wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide).
Sugimoto et al. teach an electrolyte for a lithium ion battery (Abstract) wherein the electrolyte salt (ES-1) is lithium bistrifluoromethanesulfonimide and/or lithium bis(fluorosulfonyl)imide (Paragraph 0015) and wherein the ionic liquid (IL) is N-propyl-N-methylpyrrolidinium bis(trifluoromethanesulfonyl)imide) (Paragraphs 0013-0014).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Miele with Sugimoto in order to improve safety and battery performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729